                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


RAYNA P., et al.,                                      :
                               Plaintiffs              :                  CIVIL ACTION
                        v.                             :                  No. 16-cv-63
                                                       :
CAMPUS COMMUNITY SCHOOL,                               :
                  Defendant                            :


M.P., et al.,                                          :
                               Plaintiffs              :                  CIVIL ACTION
                        v.                             :                  No. 16-cv-151
                                                       :
CAMPUS COMMUNITY SCHOOL,                               :
                  Defendant                            :


MCHUGH, J.                                                                      July 18, 2019

                                         MEMORANDUM

         This is an IDEA case where Plaintiffs, having prevailed on most issues, seek counsel

fees. The Defendant charter school objects generally to the amount of fees sought and seeks a

reduction based upon its purported inability to pay. Plaintiffs’ attorneys prevailed for their

clients by providing competent and diligent representation in this multi-year, complicated, highly

specialized state administrative and federal litigation, and they are entitled to reasonable fees.

For the reasons that follow, I grant Plaintiffs’ motions in large part.

    I.      Factual and Procedural Background

         Rayna P. and M.C., siblings, are children with disabilities. Their parents filed two

separate suits in this Court on each child’s behalf, appealing decisions by Delaware Special

Education Due Process Hearing Officers under the Individuals with Disabilities Education Act

(IDEA). I granted the majority of parents’ requested relief in both cases, thereby diverging


                                                  1
significantly from the Due Process Panel decisions. In Rayna P.’s case, I decided that the Due

Process Panel was wrong to cap relief at two years prior to May 27, 2014—the reasonable

discovery date—because there is no retrospective limit on relief under the IDEA. I also granted

one full day of compensatory education for every day she was present in school and 2.5 hours for

each day she was absent. This contrasts with the Panel’s denial of compensatory education for

days on which Rayna P. was present in school and its grant of just 1 hour of compensatory

education per day for days on which she was absent. I denied Rayna P.’s request for

compensatory education for three summers of summer school (extended school year or ESY). In

M.P.’s case, I decided that the Due Process Panel was wrong to excuse as “reasonable” a denial

of free appropriate public education (FAPE) for a period of a year. I also increased the panel’s

allotted hourly rate for compensatory education from $17.50 to $70 and I rejected the Panel’s

order creating a four-year time limit on M.P.’s use of compensatory education funds, ordering

instead that M.P. had until the end of his 21st year (he was 13 at the time I decided the case) to

use the funds. But I upheld the Panel’s denial of compensatory education for summer school

(ESY).

   II.      Discussion

         A. Legal Standard

         The IDEA, which formed the basis of Plaintiffs’ prevailing cases and therefore applies

here, is a fee-shifting statute. See 20 U.S.C. § 1415(i)(3)(B). It allows a court, in its discretion,

to award reasonable attorneys’ fees as part of the costs to the parents of a child with a disability

who is the prevailing party in an IDEA case. Id. “A request for attorney's fees should not result

in a second major litigation.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). “The essential




                                                  2
goal in shifting fees (to either party) is to do rough justice, not to achieve auditing perfection.”

Fox v. Vice, 563 U.S. 826, 838 (2011).

       A “prevailing party” is a party that succeeds on any significant issue in litigation which

achieves some of the benefit sought in bringing suit. See Hensley, 461 U.S. at 433 (abrogated in

part by statute in the context of prisoner litigation); D.F. v. Collingswood Borough Bd. of Educ.,

694 F.3d 488, 501 (3d Cir. 2012). Defendants do not dispute that Plaintiffs were the prevailing

parties in the underlying IDEA actions here. They prevailed on nearly every claim of requested

relief save for a request for compensation for summer school (ESY), and are therefore entitled to

reasonable attorneys’ fees.

       Reasonable attorneys’ fees are determined by “multiplying the number of hours

reasonably expended by a reasonable hourly rate.” Maldonado v. Houstoun, 256 F.3d 181, 184

(3d Cir. 2001) (citing Hensley, 461 U.S. at 424). This is known as the “lodestar.” Id. “The

party seeking attorney’s fees has the burden to prove that its request for attorney’s fees is

reasonable. To meet its burden, the fee petitioner must ‘submit evidence supporting the hours

worked and rates claimed.’” 1 Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990)

(quoting Hensley, 461 U.S. at 433). The presumption is that the lodestar is the reasonable fee,

[h]owever, the district court has the discretion to make certain adjustments to the lodestar. The

party seeking adjustment has the burden of proving that an adjustment is necessary.” Id.

       Plaintiffs seek an award of attorneys’ fees and costs for both cases in the total amount of

$375,869.86, to which Defendant objects.



1
  Although Maldonado and many of the cases that set forth the legal standard for determining a
fee award do so in the context of awarding attorney’s fees pursuant to 42 U.S.C. § 1988, the
Third Circuit “interpret[s] the language of § 1988 and the IDEA attorneys’ fees provision in the
same way.” M.R. v. Ridley Sch. Dist., 868 F.3d 218, 225 (3d Cir. 2017) (internal quotation
marks omitted).
                                                   3
       B. Number of Hours Reasonably Expended

       “Counsel for the prevailing party should make a good faith effort to exclude from a fee

request hours that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private

practice ethically is obligated to exclude such hours from his fee submission.” Hensley, 461 U.S.

at 434. The court may also exclude any excessive or redundant hours. Maldonado, 256 F.3d at

184. Counsel should maintain billing time records in a manner that will enable a reviewing court

“to determine if the hours claimed are unreasonable for the work performed.” Washington v.

Phila. Cty. Ct. Com. Pleas, 89 F.3d 1031, 1037 (3d Cir. 1996) (internal citations omitted). That

is, a fee petition should be sufficiently specific and include “‘some fairly definite information as

to the hours devoted to various general activities, e.g., pretrial discovery, settlement negotiations,

and the hours spent by various classes of attorneys, e.g., senior partners, junior partners,

associates.’” Id. (quoting Rode, 892 F.2d at 1190).

       Defendant challenges Plaintiffs’ billing records for vagueness and lack of specificity. I

find the items listed in Plaintiffs’ attorneys’ billing records sufficiently specific to allow me to

determine whether the hours claimed are unreasonable for the work performed. Plaintiffs’

attorneys bill for items such as “research case law governing statute of limitations,” “review of

file materials regarding strategy” and “preparation of correspondence to Hearing Officer,” and

“in-person discussion with counsel.” Such entries are sufficiently specific. See Washington, 89

F.3d at 1037 (holding that entries such as “research,” “review,” “prepare,” “letter to,” and

“conference with” met standards of specificity).

Hours Spent on Intraoffice Communications



                                                   4
       Defendants protest that Plaintiffs seek to generate an inordinate amount of presumably

unnecessary “fees for excessive intraoffice communications and fees for communications with

clients, none of which would ordinarily be passed on to clients.” I disagree. By Defendant’s

count, Plaintiffs’ attorneys’ billing records contain 768 references to “intraoffice

communications. While this number appears high at first glance, a closer look at Plaintiffs’

billing records suggests an appropriate amount of time spent on internal communications.

       Plaintiffs’ billing records are organized by date, not by task or attorney. I note that this is

far from ideal, requiring the court to expend time tallying the hours spent on intraoffice

communications.” Having undertaken that tally, I calculate that Plaintiffs’ attorneys billed

183.48 hours in the Rayna P. matter and 187.025 hours in the M.P. matter for intraoffice

communications over a course of 4.5 years or approximately 236 weeks of litigation. That

amounts to approximately 1.5 hours per week. Plaintiffs explain that most of the intraoffice

communications involved more junior attorneys consulting with more senior supervisory

attorneys, an assertion supported by my review of the billing records. A junior attorney

consulting more senior attorneys about a complicated special education matter for a total of 1.5

hours per week seems perfectly reasonable. The records reflect that lower-billing junior

attorneys did the bulk of the work on both matters and relied on the work and contributions of

senior—more expensive—attorneys only when necessary. That had the effect of minimizing the

total fees generated. For these reasons I reject Defendant’s argument that Plaintiffs’ attorneys’

fees should be discounted for time spent on intraoffice communications.

Duplication Across Cases

        Defendant also suggests—again without identifying the numbers it relies upon to reach

its mathematical conclusion—that only 54% of Plaintiffs’ attorneys’ work on these two cases



                                                  5
was unique. That is, Defendants suggest that 46% of the work done on each individual case was

identical to the work done on the other case and therefore redundant. I fail to see how this could

be.

       “‘A reduction for duplication is warranted only if the attorneys are unreasonably doing

the same work.’” Damian J. v. Sch. Dist. of Phila., 2008 WL 1815302 at *4 (E.D. Pa. Apr. 22,

2008) (quoting Rode, 892 F.2d at 1187) (emphasis in original). Defendant does not allege that

such was the case here: that two or more attorneys unreasonably did the same work. Rather,

Defendant seemingly argues that single attorneys were billing twice for identical work done on

two very different cases.

       “A reduction for duplication is [] warranted when a single attorney bills twice for the

same work.” Sch. Dist. Phila. V. Kirsch, 2017 WL 131808, at *6 (E.D. Pa. Jan. 11, 2017)

(emphasis added). But Rayna P. and M.P.’s cases were not identical and required similar but not

identical work. Rayna P. and M.P. are two different children with distinct IDEA claims

involving distinct facts, who were involved in two separate Due Process hearings, and then

brought two separate cases before this Court appealing those hearing determinations. The only

place there has been substantive overlap in legal work and briefing has been in this fee petition,

which represents a small fraction of the overall multi-year litigation. I therefore cannot agree

that Plaintiffs’ attorneys engaged in much duplicative work in these two distinct cases.

       That being said and having reviewed the separate billing records for Rayna P. and M.P. in

great detail, a question can fairly be raised about overlapping time entries with identical

descriptions such as when Plaintiffs’ attorneys corresponded with the children’s parents. There

are identical time logs for such entries across the two billing records (e.g., 0.13 hours for

“telephone communication with client” billed by “BS” to Rayna P. on 5/15/2014 and 0.13 hours



                                                  6
for “telephone communication with client” billed by “BS” to M.P., also on 5/15/2014). It makes

sense that, with respect to such entries, Plaintiffs’ attorneys or paralegals made one call to the

children’s parents about both cases and then split the time in half between the two billing

records. I therefore credit counsel’s assertion that, where the same task benefited both children,

the time was divided between the billing records.

       I do so with sensitivity to Defendant’s assertion that “it is also possible that substantially

similar time entries reflect a double counting of the hours spent, particularly where the majority

of the billing descriptions do not specify whether the work identified was performed” just for

Rayna P., M.P., or both. Kirsch at *7. I am able to dismiss Defendant’s assertion because

Plaintiffs’ attorneys dealt with this possibility by conceding that there may have been some

inadvertent duplication, leading them to build in an across-the-board 5% discount in their fees to

account for possible double billing. I am impressed by Plaintiffs’ counsel’s candor and

persuaded that their 5% discounting appropriately and sufficiently accounts for any inadvertent

double billing across these two distinct cases.

       C. Hourly Rates

       Plaintiffs bear the burden of establishing their attorneys’ reasonable rate. Maldonado,

256 F.3d at 184. A reasonable hourly rate is calculated based on the prevailing market rates,

determined based on “the rates prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.” Interfaith Cmty. Org. v. Honeywell

Int'l, Inc., 426 F.3d 694, 708 (3d Cir. 2005), as amended (Nov. 10, 2005) (citing Loughner v.

Univ. of Pittsburgh, 260 F.3d 173, 180 (3d Cir. 2001); see also 20 U.S.C. § 1415(i)(3)(C)

(defining a reasonable hourly rate as one “based on rates prevailing in the community in which

the action or proceeding arose for the kind and quality of services furnished.”).



                                                  7
       The court must “assess the experience and skill of the prevailing party’s attorneys and

compare their rates to the rates prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.” Rode, 892 F.2d at 1183.

       Plaintiffs’ attorneys have provided an affidavit from the principal and founder of the law

firm in which they practice. Dennis McAndrews, a highly regarded practitioner of special

education law with 36 years experience, attests that he is familiar with the hourly rates charged

by experienced and capable special education lawyers practicing in Delaware and the Third

Circuit and that the hourly rates requested by Plaintiffs’ attorneys—his subordinates—are

reasonable. He underscores his conclusion by noting that “[s]pecial education litigation, both at

the administrative level and in federal courts, is a complex, highly specialized field of law in

which relatively few attorneys practice.” I recognize Mr. McAndrews as an expert and leader in

the field of special education law.

       An attorney’s showing of reasonableness must rest on evidence other than the attorney’s

own affidavits. Blum v. Stenson, 465 U.S. 886, 895-96 n.11 (1984). Defendant does not attack

Mr. McAndrews’ affidavit as unreliable, even though he is attesting to rates for attorneys in his

own firm. This is a tacit recognition of both his expertise and his professional reputation for

integrity, and I commend defense counsel for their professionalism in recognizing this. And,

technically, he is not attesting to his own rate. But Mr. McAndrews’ firm will be the recipient of

any fee award, making it important to consider other evidence, and appropriate for the court to

undertake an independent assessment of the rates prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.

       Plaintiffs have provided the most recent—July 2018—fee schedule for Community Legal

Services of Philadelphia (CLS). As an initial matter, I note that, with the exception of Attorney



                                                 8
Mahler’s rate, all of the requested rates fall with the CLS schedule. Furthermore, Defendant

does not challenge the hourly rates for all of Plaintiffs’ attorneys but only of Attorneys Gehring,

Konkler-Smith, Ryan, and Mahler. As to them, Defendant contends that the hourly rates sought

are unreasonable, but it provides no counter-evidence of appropriate hourly rates.

        The CLS Fee Schedule outlines the fees charged by CLS in cases where the law permits

the award of attorneys’ fees. See Cmty. Legal Servs. Of Phila., Attorney Fees: Explanatory

Notice to the Public (July 1, 2018), http://clsphila.org/about-cls/attorney-fees (last visited July

10, 2018). Courts widely accept it as an appropriate benchmark. The Court of Appeals itself has

explicitly endorsed its use: “The fee schedule established by Community Legal Services, Inc.

(“CLS”) has been approvingly cited by the Third Circuit as being well developed and has been

found by the Eastern District of Pennsylvania to be a fair reflection of the prevailing market rates

in Philadelphia.” Maldonado, 256 F.3d at 187 (internal quotation marks omitted). Numerous

district judges in this Circuit have continued to use the CLS fee schedule as an appropriate

benchmark for establishing hourly rates since then, albeit with some exceptions. 2 See, e.g.,

Phillips v. Phila. Hous. Auth., 2005 WL 3488872, at *6 (E.D. Pa. Dec. 20, 2005) (looking to the

CLS Fee Schedule as a fair reflection of the prevailing market rates in Philadelphia); Pelzer v.


2
  See Damian J. v. Sch. Dist. of Phila., 2008 WL 1815302 at *2 (Apr. 22, 2008) (refusing to apply the
CLS schedule because “[t]he only criteria reflected in the CLS fee schedule is years of experience . . .
[and] does not take into account the specialized skills and advanced degrees the attorneys bring to their
practice [and] their experience in the particular field of special education . . .”); Mary Courtney T. v. Sch.
Dist. of Philadelphia, 2009 WL 185426, at *3 (E.D. Pa. Jan. 22, 2009) (determining that it would be
inappropriate to apply the CLS fee schedule in a case that did not involve CLS-affiliated attorneys, where
the parties provided sufficient evidence of prevailing market rates, and because “the CLS schedule does
not take into account any specialized skills or experience the attorneys bring to their practice.”); M.W. v.
Sch. Dist. of Phila., 2016 WL 3959073 (E.D. Pa. Jan. 11, 2017) (writing that “the fees set forth in the
upper brackets of the 2014 CLS Fee Schedule seem out of sync with what attorneys in the special
education field actually collect from their clients or from the School District” but nonetheless using the
CLS Fee Schedule as a framework for setting fee rates and acknowledging that “[t]he Third Circuit has
endorsed previous versions of the CLS Fee Schedule as a reasonable reflection of market rates.”) (citing
Maldonado, 256 F.3d at 187).


                                                      9
City of Phila., 771 F. Supp. 2d 465, 470-71 (E.D. Pa. Feb. 17, 2011) (using the CLS rate

schedule as an appropriate benchmark); Gwendolyn L. v. Sch. Dist. of Philadelphia, 2014 WL

2611041, at *4 (E.D. Pa. June 10, 2014) (“The Court will look to the CLS Schedule's rate . . . to

assess a reasonable rate.”); M.M. v. Sch. Dist. Phila., 142 F. Supp. 3d 396, 406 (2015)

(considering but not relying on the CLS fee schedule as an exclusive tool).

       In fact, in the special education context, several courts have recognized that the CLS

Schedule may well understate the expertise of practitioners. See, e.g., E.C. v. Sch. Dist. of Phila.,

91 F. Supp. 3d 598, 606 (E.D. Pa. Mar. 4, 2015) (“[T]he CLS fee schedule does not take into

account any specialized skills in the field of special education.”); accord, Mary Courtney T. v.

Sch. Dist. of Philadelphia, 2009 WL 185426, at *3 (E.D. Pa. Jan. 22, 2009); Damian J., 2008

WL 1815302, at *4; Ryan P. v. School District of Philadelphia, 2008 WL 724604 at *6 (E.D. Pa.

Mar. 18, 2008).

       I therefore follow the many district judges in the Circuit and the Third Circuit itself in

adopting the CLS Fee Schedule as an appropriate benchmark against which to evaluate a fee

request, particularly where, as here, the defense disputes the rates sought by Plaintiffs, but does

not submit evidence. See Maldonado, 256 F.3d at 187.

       I do this cognizant of the fact that CLS is based in Philadelphia and this case was litigated

in Delaware, for the following reasons. First, Defendant does not assert a regional difference

between Philadelphia and Delaware, and fees should not be discounted for reasons not raised by

the opposing party. McKenna v. City of Phila., 582 F.3d 447, 459 (3d Cir. 2009). Second,

counsel for Plaintiffs practice in both Pennsylvania and Delaware and maintain offices in both

states. In that regard, the firm for which defense counsel practices is itself headquartered in

Philadelphia, with a Wilmington regional office. This is consistent with the Court’s perception



                                                 10
of a regional market for legal services, encompassing Philadelphia, southern New Jersey, and

Delaware. District judges in New Jersey have recognized this reality as well, applying the CLS

schedule in their court. See Westberry v. Commonwealth Financial Sys., 2013 WL 435948

(D.N.J. 2013) (adopting the CLS Fee Schedule in an FDCPA case); Levy v. Glob. Credit &

Collection Corp., 2011 WL 5117855, at *4 (D.N.J. Oct. 27, 2011) (adopting the CLS fee

schedule in an FDCPA case because the rates quoted “are comparable to the fee schedules used

to calculate attorneys’ fees in other FDCPA cases in this district”). 3 Finally, even if Delaware

were considered a different market for legal services, where a firm brings particular expertise to

a forum, there is a legitimate basis on which to compensate counsel using rates from the venue

where they are located. See Court Awarded Attorney Fees, Report of the Third Circuit Task

Force, 108 F.R.D. 237, 249 n. 40 (1986) (citing Avalon Cinema Corp. v. Thompson, 689 F.2d

173, 140-41 (8th Cir. 1982) (stating that out-of-town counsel need not “always be limited to

lower local rates . . .” because “[i]t may not always be possible to find counsel in or near the

locality of the case who are able and willing to undertake difficult and controversial []

litigation.”).

        Defendant relies heavily upon Sch. Dist. of Phila. v. Williams, 2016 WL 877841, at *4

(E.D. Pa. Mar. 7, 2016), where the Court attempted to survey market rates for lawyers

representing plaintiffs in IDEA cases and concluded that even where counsel’s qualifications

might warrant a fee in accordance with the CLS schedule, the private market for such cases



3
  By way of contrast, in venues more remote from the Greater Delaware Valley area, courts have been
reluctant to make use of the schedule. Borrell v. Bloomsburg Univ., 207 F. Supp. 3d 454, 509 (M.D. Pa.
2016) (finding the CLS schedule irrelevant to determining the prevailing market rate in the Middle
District of Pennsylvania and, more specifically, to Wilkes-Barre); Souryavong v. Lackawanna Cty., 159
F. Supp. 3d 514 (M.D. Pa. 2016), reconsideration denied, 2016 WL 3940717 (M.D. Pa. July 21, 2016)
(“the CLS of Philadelphia...do[es] not speak to what the prevailing market rates are in the forum
litigation, i.e., the Middle District of Pennsylvania.”).
                                                  11
would not support a rate higher than $450 per hour. Accord, M.W. v. Sch. Dist. of Phila., 2016

WL 3959073 (E.D. Pa. Jan. 11, 2017).

       But in arguing that the Williams case should be viewed as controlling authority setting

upward limits on fees in IDEA cases, the defense ignores precedent to the contrary. See I.W. v.

Sch. Dist. of Phila., 2016 WL 147148, at *10 (E.D. Pa. Jan. 13, 2016) (awarding counsel fees at

$600 per hour); Kirsch, 2017 WL 131808, at *6 (awarding hourly rates of $525, $500, and

$475). And the model followed in Williams assumes a hypothetical marketplace of clients

retaining counsel at hourly rates in a field of law which is, by its very nature, dependent on a

combination of contingent fees and fee awards. Adopting that approach runs the risk of

undervaluing the qualifications and contributions of counsel, which in turn can create

disincentives for highly accomplished lawyers to pursue IDEA cases. Consequently, I am not

inclined to give Williams particular weight.

        Thus, using the CLS Fee Schedule as an appropriate basis for comparison, I note that all

except for Attorney Mahler’s requested hourly rates fall well within that schedule. Attorney

Gehring has 29 years of litigation experience, 7 of which were in special education law. He

requests an hourly rate of $495. This is well below CLS’s rate for attorneys with more than 25

years of experience ($650-700). Attorney Ryan has practiced law for 33 years and has 1.5 years

of experience practicing special education law. She also requests an hourly rate of $495.

Although her experience in special education is limited, I have reviewed her previous

experience, which involved complex shareholder class actions at well-respected firms,

culminating in the establishment of her own firm where she practiced for seven years before

joining McAndrews Law Offices. I find this experience in sophisticated litigation worthy of

recognition in determining her appropriate rate and note that at $495 it remains well below



                                                 12
CLS’s rate for attorneys with more than 25 years of experience ($650-700). These requested

rates for Attorneys Gehring and Ryan are also within the range of rates awarded by my

colleagues in the Circuit in I.W. and in Kirsch. Attorney Konkler-Goldsmith has 20 years of

experience in special education law and her requested hourly rate of $495 is at the low end of the

CLS schedule for attorneys with 16-20 years’ experience ($475-530).

       Attorney Mahler has 6-7 years of experience practicing special education law and a year

of experience as a judicial law clerk. But her requested hourly rate of $395 is above the CLS

schedule for attorneys with 6-10 years of experience ($280-360). But I do not have sufficient

evidence in the record before me to permit a divergence from my guiding benchmark here: the

CLS Fee Schedule. I therefore limit Attorney Mahler’s hourly rate to $350, near the top end of

the CLS Fee Schedule for attorneys with 6-10 years of experience to account for her special

education specialization. See M.W. v. Sch. Dist. of Phila., 2016 WL 3959073 at *5 (awarding an

attorney $325 per hour two years ago when she had six years’ special education experience). In

choosing this rate, I am mindful of the reality detailed in the McAndrews affidavit, that very few

attorneys are, within the geographic area of Delaware, both qualified and willing to handle

special education cases, particularly on a contingency or statutory fee basis.

       I note again that Plaintiffs’ billing records are organized by date, not by task or attorney.

This left the Court to spend considerable time tallying the hours Attorney Mahler spent on the

two cases. By my calculation, Ms. Maher spent 166.86 hours on Rayna P.’s case and 177.375

hours on M.P.’s case. Her proposed rate of $395 per hour therefore generated $65,909.70 in

Rayna P.’s case and $70,063.13 in M.P.’s case. But under the $350 hourly rate that I deem

appropriate for an attorney with her skills and experience, she is entitled to only $58,401.00 for

Rayna P.’s case and only $62,081.25 for M.P.’s case. I will therefore deduct the difference—



                                                 13
$7,508.7 in Rayna P.’s case and $7,981.88 in M.P.’s case—from the total attorneys’ fee award

requested by Plaintiffs.

       D. Downward Departure for Partial Success

       The lodestar “is presumed to be the reasonable fee.” Blum, 465 U.S. at 897. But “the

district court has the discretion to make certain adjustments to the lodestar. The party seeking

adjustment has the burden of proving that an adjustment is necessary.” Rode, 892 F.2d at 1183

(internal citation omitted).

       Defendant does not argue that the total fee award should be reduced because Plaintiffs

were unsuccessful in their claims for summer school (ESY). Nor could they.

       Downward departures are appropriate to account for the degree of the prevailing party’s

success. Hensley, 461 U.S. at 436-37. But “[w]here a plaintiff has obtained excellent results, his

attorney should recover a fully compensatory fee . . . [i]n these circumstances the fee award

should not be reduced simply because the plaintiff failed to prevail on every contention raised in

the lawsuit.” Id. at 437 (abrogated by statute in the context of prisoner litigation) (noting that the

hours spent on an unsuccessful claim should be excluded only where that claim “is distinct in all

respects from his successful claims.” Id. at 440. “[T]he most critical factor is the degree of

success obtained.” Id. at 436. “There is no precise rule or formula for making these

determinations. The district court may attempt to identify specific hours that should be

eliminated, or it may simply reduce the award to account for the limited success.” Id. at 436-37.

       Plaintiffs’ attorneys here obtained excellent results, obtaining nearly complete relief for

their clients. They lost only on the one minor claim for compensatory summer school education

(ESY), a nonfrivolous claim interrelated to the other claims and not raised in bad faith. It arose

out of the same set of facts involving the Defendant’s failures. Much of counsel’s time was



                                                 14
devoted to the litigation as a whole and the hours spent on the summer school (ESY) claim

cannot be divided. See Hensley, 461 U.S. at 435 (reasoning that in many cases claims involve a

“common core of facts” or are “based on related legal theories,” and “[m]uch of counsel’s time

will be devoted generally to the litigation as a whole, making it difficult to divide the hours

expended on a claim-by-claim basis.”). Given the significance of the overall relief obtained in

the IDEA actions, I decline to make further adjustments to the lodestar based on Plaintiffs’

degree of success on the summer school (ESY) claims.

        E. Costs

        Plaintiffs request an award of $1,533 in costs for the Rayna P. matter and $818.62 for the

M.P. matter for line items such as “postage” and “photocopies” and “mileage to/from Sir Speedy

– Due Process Binders” and “filing fee – Complaint.” The District argues that Plaintiffs’ request

should be denied because they fail to identify their costs with sufficient specificity. I agree in

large part.

        Copying costs are reimbursable under 28 U.S.C. § 1920(4) (“A judge or clerk of any

court of the United States may tax as costs . . .the costs of making copies of any materials where

the copies are necessarily obtained for use in the case.”). “Accordingly, courts in this District

have awarded copying costs in IDEA actions.” M.W. v. Sch. Dist. Phila., 2016 WL 3959073

(E.D. Pa. Jan. 11, 2017). Also, in this Circuit, copying costs are recoverable “when it is the

custom of attorneys in the local community to bill their clients separately for them.” E.C., 91 F.

Supp. 3d at 616 (quoting Disciullo v. D’Amrosio Dodge, Inc., 2008 WL 4287319, at *7) (E.D.

Pa. Sept. 18, 2008). This Court has previously held that copying costs “are typically charged to a

fee-paying client.” Id. (quoting Marthers v. Gonzales, 2008 WL 3539961, at *4 (E.D. Pa. Aug.

13, 2008); see also I.W. v. Sch. Dist. Phila., 2016 WL 147148, at *21 (E.D. Pa. Jan. 13, 2016).



                                                 15
       But “[t]he party seeking reimbursement for copying costs must describe the purpose of

the [copying] charge with sufficient specificity.” E.C., 91 F. Supp. 3d at 616 (citing Laura P. v.

Haverford Sch. Dist., 2009 WL 1651286, at *9 (reimbursing costs for “copies for hearing,”

“copies of research for hearing,” “copies for reply brief,” and “copies of exhibits,” but not for

unexplained copying costs); see also id. at 617 (denying reimbursement of copying charges

where the description read merely “insert legal tabs,” “binders,” electronic file-printing B/W).

Plaintiffs here have not described the purpose of their copying charges with any specificity—

identifying only “photocopies” and “postage” and so they are not entitled to reimbursement.

       Plaintiffs contend that while their billing records are not specific, one need only compare

the billing records to their time sheets to know what exactly was being photocopied, mailed,

etcetera. If that is done line-by-line, it will identify the specifics of what is being claimed as

costs. Having expended substantial time computing hours, the Court declines to spend additional

time computing copying and postage costs.

       To the extent Plaintiffs seek reimbursement for mileage and parking, “[c]osts for parking,

train fare, mileage, and travel expenses are not authorized by § 1920.” Neena S. ex rel. Robert S.

v. Sch. Dist. of Phila., 2009 WL 2245066, at *11 (E.D. Pa. July 27, 2009). But Plaintiffs’

request for “Filing fee-Complaint” is appropriate under 28 U.S.C. § 1920(1). Id. (“The . . . cost

for filing this action in federal court is reimbursable, and will be allowed.”). I therefore award

$400 in filing fee costs for the Rayna P. matter and $400 in filing fee costs for the M.P. matter

and deny the other requests for costs.

       F. Contingency Fee Issue

       As a result of prior proceedings in this matter, Plaintiffs obtained judgments for Rayna P.

of $169,687.50 and for M.P. of $208,740.00 to be placed in educational special needs trusts. In



                                                  16
securing representation from counsel, Plaintiffs entered into a representation agreement that

provided for a contingency fee in the amount of one-third (1/3) of any monetary award obtained

for the family and, separately, that counsel would be entitled to seek hourly fees from the

Defendant pursuant to the IDEA’s fee-shifting provision.

       Defendant suggests that counsel’s separate recovery of fees under a contingency fee

agreement with Plaintiffs should serve to reduce statutory attorney fees but does not develop that

position with specific arguments. The existence of a contingent fee agreement does not by itself

require reduction of a fee award. The Supreme Court has consistently maintained that attorneys’

fees may be awarded to plaintiffs regardless of whether they were able to retain counsel on a fee-

paying or pro bono basis. Venegas v. Mitchell, 495 U.S. 82, 88 (1990) (“We have therefore

accepted, at least implicitly, that statutory awards of fees can coexist with private fee

arrangements.”).

       More importantly for purposes of this case, the Court has also specifically held that “[t]he

attorney’s fee provided for in a contingent-fee agreement is not a ceiling upon the fees

recoverable in §1988,” Blanchard v. Bergeron, 489 U.S. 87, 96 (1989), finding that the

“intention of Congress was to encourage successful civil rights litigation.” Id. at 95. Recent

cases from district courts reinforce this principle. See, e.g., United States v. Cooper Health

System, 940 F. Supp. 2d 208 (D.N.J. 2013) (concluding under the False Claims Act that there is

no ethical or statutory limitation upon an attorney’s ability to collect fees through both a

contingent fee agreement and a fee-shifting statute.).

       Blanchard charges district judges to use good judgment to assess what a reasonable fee is

under the circumstances of the case. 489 U.S. at 96. In that regard, it is important to recognize

that attorneys who practice in the field of special education have multiple responsibilities. They



                                                 17
represent both children and parents and, in some instances, the interests of parents diverge.

Counsel in such cases are often litigating past entitlements, while giving contemporaneous

advice as to a child’s educational options, and at the same time helping them plan for future

needs. In undertaking such representation on a contingent fee basis, counsel absorbs great risk.

That includes not only the risk of an unsuccessful outcome with no compensation for counsel

after substantial time invested, but also the financial risks that come from absorbing the overhead

of a law practice as well as the costs advanced in pursuit of a case.

       In many instances, counsel carry those costs for a period of years, and case costs can be

particularly daunting following Arlington Cent. School District v. Murphy, 548 U.S. 291 (2006),

which held that the costs for expert witnesses are, as a general rule, no longer compensable to a

prevailing party. It also bears mention that the universe of cases in which counsel can seek a fee

award was significantly narrowed by the Supreme Court in Buckhannon Boarding and Care

Home, Inc. v. West Virginia Department of Health and Human Services, 532 U.S. 598 (2001),

which limited the recoverability of fees to cases resolved by a judicial order or a consent decree,

rather than through settlement.

       In short, enforceable contingent fee agreements address risk in a way that statutory fee

awards do not. They remain vital to the availability of counsel in IDEA cases. Consequently, the

Supreme Court’s conclusion in Blanchard is as important today as it was when the decision was

issued. Counsel’s compensation pursuant to a contingent fee agreement does not require a

reduction in a statutory fee award. On the other hand, it is equally clear that Blanchard requires

consideration of other compensation received by counsel. On the record here, notwithstanding

the risks undertaken by counsel in any contingent case, I am persuaded that some reduction in




                                                 18
statutory fees is appropriate because of other compensation received, specifically, a reduction of

$27,832 in the case of M.P., and a reduction of $22,652 in the case of Rayna P.

         G. Defendant’s Ability to Pay

         Defendant argues that it has exhausted its ability to pay any fee award and that any

judgment obtained by Plaintiffs’ attorneys will affect the resources available to Defendant’s

other students. This is not a relevant consideration. “[T]he losing party’s financial ability to pay

is not a special circumstance,” to consider in determining a fee award. Inmates of Allegheny Cty.

Jail v. Pierce, 716 F.2d 177, 180 (3d Cir. 1983) (internal quotation marks omitted). In the

specific context of the IDEA, my colleague Judge Tucker was confronted with a similar

argument in another case. See E.C. v. Sch. Dist. of Phila., 91 F. Supp. 3d 598 (2015). There, the

school district argued that an award of attorney’s fees “will be paid by operating funds and will

divert resources from direct educational services, including services to other students with

disabilities.” Id. at 615. Judge Tucker determined that the School’s District’s ability to pay

attorney’s fees was irrelevant to its obligation to pay attorney’s fees and that the IDEA’s “fee-

shifting provision does not authorize this Court to reduce the fee award on this basis.” Id.

(emphasis added); 4 accord, D. et al v. Rivera et al., No. 17-5272 (E.D. Pa. June 26, 2019)

(Brody, J.).

         Plaintiffs’ attorneys engaged in effective advocacy in these matters and prevailed on

nearly all counts. Quality advocacy requires time and effort and that effort should be

commended, not penalized. So taking into account the adjustments identified above, I award

parents a total of $157,804.80 in attorneys’ fees for the Rayna P. matter and $149,691.99 in


4
 The Court of Appeals reached a similar result in a non-precedential case. “The fiscal woes that have befallen the
school . . . can neither be visited upon the shoulders of these plaintiffs nor excuse the school from its statutory
obligation of paying the reasonable fees here.” E.C. v. Philadelphia Sch. Dist., 644 F. App’x 154, 157 (3d Cir.
2016).

                                                         19
attorneys’ fees for the M.P. matter 5 and $800 total in costs for filing fees. The attorneys’ fees

granted are discounted only on the basis of Attorney Mahler’s suggested rate but otherwise

Plaintiffs’ attorneys’ fees request is granted in full.

    III.      Conclusion

           For the foregoing reasons, I grant Plaintiffs’ motions in large part. An appropriate Order

follows.



                                                                  /s/ Gerald Austin McHugh
                                                             United States District Judge




5
 Plaintiffs requested a total sum of $187,965.50 in attorneys’ fees for the Rayna P. matter and $185,505.87 in
attorneys’ fees for the M.P. matter. I deducted from this request the difference between Attorney Mahler’s
suggested rate and the rate I found to be appropriate as discussed above, along with a downward adjustment because
of compensation pursuant to the contingent fee agreement.

                                                       20
